Citation Nr: 0710878	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  01-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran had active service from November 1965 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  In March 2005, the Board 
remanded the case for additional development, to include 
obtaining the veteran's VA vocational rehabilitation records, 
post-service VA treatment records and a VA examination.  That 
development has been completed to the extent possible and the 
case has been returned to the Board.

In January 2005, the veteran testified at a videoconference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  The transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a high school education and an employment 
history of physically-demanding manual labor.  

3.  The veteran is unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected low back condition.





CONCLUSION OF LAW

Criteria for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran asserts that he is unable to perform work 
activities as a result of his service-connected low back 
disability.  He has a history of performing only physically-
demanding manual labor and has been denied vocational 
rehabilitation by VA.  The veteran acknowledges that he has a 
number of nonservice-connected disabilities, but contends 
that his back disability is so severe that it is the main 
reason for his unemployability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).

The veteran has two service-connected disabilities, residuals 
of a left knee disability and a low back disability.  The 
knee disability has been assigned a noncompensable 
evaluation; the low back disability (referred to as moderate 
to severe degenerative disc disease with localized herniated 
nucleus pulposus), is currently rated as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  As such, the 
veteran does not meet the percentage threshold requirements 
provided in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to a total rating based on individual 
unemployability because the combined rating for his service-
connected disabilities is not ratable at 70 percent or more.  
He may, however, be entitled to a total rating based on 
extraschedular considerations under 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Court 
has also held that a clear explanation of a denial of a total 
rating based on individual unemployability requires analysis 
of the current degree of unemployability attributable to 
service-connected disability as compared to the degree of 
unemployability attributable to nonservice-connected 
conditions.  See Cathell v. Brown, 8 Vet. App. 539 (1995).

The record shows that the veteran last worked full time in 
1993 as a production supervisor.  The veteran was awarded 
Social Security Administration (SSA) disability benefits 
effective in September 1993, due to colon cancer.  
Entitlement to SSA benefits was terminated as of January 
1998, but was restored in May 1999 based, in part, on the 
veteran's service-connected low back disability.  

The veteran has a high school education.  His VA vocational 
rehabilitation file shows that on the Career Assessment 
Inventory theme scales, the veteran rated very high on manual 
skills, trade and agriculture.  His scores were low on 
numbers and office practices.  On evaluation, the veteran was 
found to be infeasible for training based on disabilities 
including a severe low back disorder.  The counselor 
indicated that the service-connected low back condition was a 
substantial contributing factor to this conclusion.  The 
counselor specifically found that significant impairments to 
employment existed as a function of the lumbosacral strain 
with extension pain to the left sciatic nerve distribution, 
and that said disability prevented the veteran from 
completing all of the prior jobs that he had qualified for 
and completed since leaving service as the jobs had been 
physically demanding.  Accordingly, the veteran was denied 
participation in the VA vocational rehabilitation program in 
February 1999.  

A December 1999 statement from a prospective employer shows 
that the veteran had applied for a position, but the 
prospective employer was unable to make accommodations for 
the veteran's physical limitations.  The prospective employer 
explained that the position for which the veteran had applied 
required strong endurance and the ability to move very 
quickly.  

Post-service VA treatment reports reflect continued 
complaints of low back pain and residuals of metastatic colon 
cancer.  These records show treatment consistent with a 
finding of a moderate to severe service-connected low back 
disability.  In October 2006, the veteran underwent a VA 
examination to determine whether his low back condition 
prevented him from securing gainful employment.  The veteran 
reported incapacitating episodes lasting one to two days on a 
weekly basis.  X-rays revealed mild lumbar scoliosis with 
mild degenerative changes and narrowing of the L5-S1 disc 
space.  The examiner observed that the veteran demonstrated 
moderate limitation to activities with regard to the back 
disability.  He opined that the veteran was still functional 
enough to obtain gainful employment, provided that the job 
did not require physical activity, such as a desk job.  The 
examiner further added that if that type of job was 
unavailable, he would deem the veteran unable to obtain 
gainful employment due to his chronic low back disability.    

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that it 
is at least as likely as not that the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected low back disability.  This 
finding takes into account the veteran's educational and 
vocational attainment as well as his employment history.  
Specifically, vocational testing shows that he is not suited 
for a desk job and medical evidence shows that a desk job is 
all that the veteran could perform.  Thus, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the evidence presents an extraordinary disability 
picture upon which a total rating based on individual 
unemployability must be granted.


ORDER

A total rating based on individual unemployability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
Kristi Barlow 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


